


110 HR 5108 IH: To amend section 8 of the United States Housing Act of

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5108
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 8 of the United States Housing Act of
		  1937 to provide for rental assistance payments to assist certain owners of
		  manufactured homes who rent the lots on which their homes are
		  located.
	
	
		1.Short titleThis Act may be cited as the Mobile
			 Home Protection Act.
		2.Amendment to
			 United States Housing Act of
			 1937Section
			 8(o)(12) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(o)(12)) is amended—
			(1)in subparagraph
			 (A), by inserting after , or to (pursuant to subparagraph (C)),
			 after on behalf of; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(C)Assistance
				payments directly to familyIn the case only of a low-income family
				that owns a manufactured home, rents the real property on which it is located,
				and to whom assistance under this paragraph has been made available, the public
				housing agency making such assistance available shall enter into a contract to
				make assistance payments under this paragraph directly to the family (rather
				than to the owner of such real property) if—
						(i)the owner of the real property refuses to
				enter into a contract to receive assistance payments pursuant to this
				paragraph;
						(ii)the family was
				residing in such manufactured home on such real property at the time such
				assistance was initially made available on behalf of the family;
						(iii)the family
				provides such assurances to the agency, as the Secretary may require, to ensure
				that amounts from the assistance payments are used for rental of the real
				property; and
						(iv)the rental of the
				real property otherwise complies with the requirements for assistance under
				this paragraph.
						A
				contract pursuant to this subparagraph shall be subject to the provisions of
				subparagraph (B) and any other provisions applicable to contracts under this
				paragraph, except that the Secretary may provide such exceptions as the
				Secretary considers appropriate to facilitate the provision of assistance under
				this
				subparagraph..
			
